Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edgardo J. Mantilla (Reg. 70,104) on 06/14/2021. 
The application has been amended as follows: 
Claim 1 (Current Amended) A system for utilizing diagnostics for informed vibrant constitutional guidance, the system comprising: 
at least a server; 
a diagnostic engine operating on the at least a server, wherein the diagnostic engine is configured to: 
train [generate] a machine learning model, wherein the machine-learning model is [comprises] a trained machine-learning model trained by a first training data set and a second training data set; 
wherein the machine-learning model is configured to receive [the] at least a biological extraction as an input and output a diagnostic output including at least a prognostic output and at least an ameliorative process output; 
……

training [generating], by a diagnostic engine operating on the at least a server, a machine-learning model, wherein the machine-learning model is [comprises] a trained machine-learning model trained by a first training data set and a second training data set; 
wherein the machine-learning model is configured to receive [the] at least a biological extraction as an input and output a diagnostic output including at least a prognostic output and at least an ameliorative process output; 
…….

Reasons for Allowance  
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed.  
Claim 1 is directed to a system for utilizing diagnostics for informed vibrant constitutional guidance, the system comprising: 
at least a server; 
a diagnostic engine operating on the at least a server, wherein the diagnostic engine is configured to: 
train [generate] a machine learning model, wherein the machine-learning model; 
is [comprises] a trained machine-learning model trained by a first training data set and a second training data set; 
to receive [the] at least a biological extraction as an input and output a diagnostic output including at least a prognostic output and at least an ameliorative process output; wherein the first training data set includes a plurality of first data entries, each first data entry of the plurality of first data entries including at least an element of physiological state data and at least a correlated first prognostic label; and 
wherein the second training data includes a plurality of second data entries, each second data entry of the plurality of second data entries including at least a second prognostic label and at least a correlated ameliorative process label; and 
at least an advisory module, operating on the at least a server, the at least an advisory module designed and configured to:
generate an advisory output as a function of the diagnostic output, wherein the advisory output comprises textual data identifying the diagnostic output and wherein the textual data identifying the diagnostic output is configured to be displayed on an advisor client device; and 
transmit the advisory output to the advisor client device.
With respect to claim rejection under 35 U.S.C 101, the present invention is directed towards eligible subject matter in view of the recent 2019 Patent Eligibility Guidelines. Specifically, the claims are deemed to be indicative of integrating an abstract concept into a practical application (i.e. training a machine learning model) under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG.  Additionally, the combination of additional elements recited in the claims amounts to significantly more than the abstract idea under Step 2B of the Alice/Mayo Test as described in the 2019 Revised PEG. Therefore, the claims are directed to patent eligible subject matter.
With respect to claim rejection under 35 USC 103, the closest prior art is Bueno et al. (US. 20140296327) discloses provides methods for surveillance, early detection and diagnosis, subtype classification, prediction of recurrence, prognosis and therapy of malignant mesothelioma based on profiles of indicator mutations in disclosed genes. However, Connor does not disclose all of the elements of the claim. Bueno does not disclose a machine learning model, wherein the machine-learning model; 
is a trained machine-learning model trained by a first training data set and a second training data set; wherein the machine-learning model is configured to receive at least a biological extraction as an input and output a diagnostic output including at least a prognostic output and at least an ameliorative process output; wherein the first training data set includes a plurality of first data entries, each first data entry of the 
The closest foreign prior art of Thomas Ranjeny (WO2015085368A1) discloses kits and methods for making clinical assessments, such as early diagnostic, diagnostic, disease stage, disease severity, disease subtype, disease susceptibility, response to therapy or prognostic assessments. Thomas Ranjeny also discloses the data sets corresponding to biomarker profiles are used to create a diagnostic or predictive rule or model based on the application of a statistical and machine learning algorithm, and a biological sample may include a sample that may be extracted, untreated, treated, diluted or concentrated from a subject. Thomas Ranjeny does not disclose prognostic label and at least a correlated ameliorative process label. 
The closest NPL reference is Ruihua Guoi et al., Clinical concept Extraction: a Methodology Review (2019) does not disclose all of the claimed limitations. Ruihua Guo discloses tuberculosis dianostics and localization in chest x-rays via deep learning models. Ruihua Guo discloses the development of an efficient computer-aided detection system to support the physicians to to become well- informed when making TB diagnosis fro patient’s chest rays information.. However, Ruihua Guo does not disclose prognostic label and at least a correlated ameliorative process label.  
Claims 2-10 are dependent from claim 1 and are allowed as the same reason given above 
Claims 11-20 incorporate all the limitation of claims 1-10 and are allowed for the same reasons given above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/HIEP V NGUYEN/Primary Examiner, Art Unit 3686